                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MYRON MASHONE LEWIS,

                   Plaintiff,

      v.                                                  Case No. 16-cv-378-pp

GREGORY D. HOPPE,

                  Defendant.
______________________________________________________________________________
      ORDER DISCHARGING ORDER TO SHOW CAUSE (DKT. NO. 17),
 GRANTING PLAINTIFF’S MOTION TO LIFT STAY (DKT. NO. 18), LIFTING
   STAY AND ALLOWING PLAINTIFF TO FILE AMENDED COMPLAINT BY
                               JULY 19, 2019
______________________________________________________________________________

      The plaintiff filed a civil rights complaint on March 28, 2016. Dkt. No. 1.

At the time he filed the federal complaint, the state-court criminal case that

gave rise to his federal claims was still proceeding, so this court stayed the civil

rights case to allow the plaintiff to conclude his criminal case and exhaust his

remedies in state court. Dkt. No. 7.

      On May 15, 2019, the court issued an order to show cause, requiring the

plaintiff to show cause why he had not asked the court to lift the stay (given

that it appeared from the state-court docket that the plaintiff’s criminal case

concluded some time ago). Dkt. No. 17. The court received the plaintiff’s

response and motion to lift the stay on May 31, 2019. Dkt. No. 18. He agrees

that his state case has concluded, and asks the court to allow him to proceed

with his federal case. Id.



                                         1
      A good deal has happened since the plaintiff filed his complaint over two

years ago. The court suspects that the plaintiff may need to amend his

complaint to state additional claims or to name new defendants. The court will

give the plaintiff a chance to do this. If the plaintiff wants to amend his

complaint, he must use this court’s form complaint (the court is enclosing a

copy). He must write the word “AMENDED” at the top of the first page, next to

the word “complaint.” He must write the case number—16-cv-378—in the

space provided. He must list every defendant he wants to sue in the caption of

the case. He must describe every claim he wants to bring in the space provided

for that purpose. He cannot refer the court back to the claims in the original

complaint; the amended complaint must be complete in and of itself. If the

plaintiff files the amended complaint by the deadline the court provides below,

the court will screen that complaint, to decide if he has stated any claims for

which a federal court can grant relief. If the court does not receive an amended

complaint by the date stated below, the court will screen the plaintiff’s original

complaint filed in March 2016.

      The court ORDERS that the plaintiff has complied with the May 15, 2019

order to show cause, and DISCHARGES that order. Dkt. No. 17.

      The court GRANTS the plaintiff’s motion to lift the stay, dkt. no 18, and

ORDERS that the stay of this federal civil rights case, dkt. no. 7, is LIFTED

and that the case may proceed.




                                         2
      The court ORDERS that if the plaintiff wishes to file an amended

complaint, he must file it in time for the court to receive it by the end of the day

on July 19, 2019. If the court does not receive an amended complaint by the

end of the day on July 19, 2019, the court will screen the original 2016

complaint.

      Dated in Milwaukee, Wisconsin this 17th day of June, 2019.

                                             BY THE COURT:


                                             ____________________________________
                                             HON. PAMELA PEPPER
                                             United States District Judge




                                         3
